Citation Nr: 0504784	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for lichen planus.    


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied entitlement to a 
compensable rating for lichen planus.  The veteran perfected 
an appeal for this issue.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The rating criteria for lichen planus effective prior to, 
and the rating criteria effective from September 23, 2002, 
are equally favorable to the veteran.

3.  The veteran's lichen planus is manifested by white striae 
of the bilateral buccal mucosa, and purple papules of wrists, 
forearms, and natal cleft. 


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for 
lichen planus are met.  38 U.S.C.A. § 1155, 5107 (2004); 
38 C.F.R. § 4.1, 4.2, 4.118, Diagnostic Code 7822 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

Here, although pre-adjudication was not provided, the RO 
notified the veteran of the information and evidence needed 
to substantiate his claim for an increased rating for his 
skin condition in a June 2003 letter.  That letter also 
informed him of the information and evidence that he was 
required to submit, the evidence that the RO would obtain on 
his behalf, and the need for the veteran to advise VA of or 
submit any additional relevant information or evidence. 

The veteran and his representative were also provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  In these documents the RO also 
informed them of the cumulative evidence previously provided 
to VA or obtained by VA on the veteran's behalf.  The Board 
finds that all of these documents informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. at 187.

Moreover, the notice provided to the veteran in July 2003 was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, the claim was 
readjudicated in the April 2004 supplemental statement of the 
case.  Under the facts of this case, the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Accordingly, to decide the appeal would not be 
prejudicial to the claimant.

The statute and regulation also provide that VA will also 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records and post-service medical records and 
examination reports.  

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).


Factual Background

A May 1963 rating decision established service connection for 
dermatitis, at a noncompensable rate.  The veteran filed a 
claim for an increased rating in April 2001, which was denied 
by a July 2001 rating decision.  Additional evidence was 
subsequently submitted, and the RO again denied the claim for 
an increased rating in the December 2001 rating decision 
currently on appeal.

During a June 2001 VA medical examination the veteran 
reported using Dexamethasone swishes for oral lichen planus 
and Clobetasol for lichen planus on his tailbone.  He stated 
that if he does not use his Temovate after several days he 
gets itching on his tailbone.  Physical examination revealed 
lacy white reticular streaks on the buccal mucosa consistent 
with oral lichen planus.  There was no stigmata or prior 
lichen planus, such as post inflammatory hyperpigmentation, 
noted on exam.  There was a five centimeter squared 
violaceous area (purple discoloration) over the gluteal cleft 
and lower sacrum.  There was also some hyperpigmentation and 
atrophy which might have been related to his prolonged 
topical steroid use.  There were no scalp lesions or nail 
changes. The examiner diagnosed the veteran's symptoms as 
lichen planus including oral changes and a violaceous patch 
on the sacrum and gluteal cleft.  

The veteran's dental records from Dr. B. from October 1984 to 
March 1996 reveal a diagnosis of lichen planus.  In a May 
2002 statement the veteran's dentist indicated that his 
lichen planus condition is affecting his periodontal status 
in an adverse way.  In a May 2002 statement Dr. C. indicated 
in his opinion the veteran's lichen planus was a major 
contributing factor in his tooth loss.  

The veteran's private medical records reveal he was treated 
by Dr. C. for lichen planus from July 1996 to November 2003.  
The records reveal that the veteran complained of flaring of 
his skin, itching, problems eating due to the symptoms 
flaring up in his mouth, and extreme pain on occasion due to 
the skin disorder.  During this time period Dr. C. prescribed 
the veteran many medications for his symptoms, including 
Temovate gel, Decadron, Elocon, Prednisone (July 1996, July 
1997, July 2003), Celestone, Griseofulvin, and Depo-medrol 
(August 2003).  

More specifically, in September 2000 his lichen planus was 
stable, with a few lacy white striae of the buccal mucosa, 
and a few violaceous papules on the arms and wrists.  No 
ulceration in the mouth was noted.  In February 2001 the 
veteran reportedly was doing extremely well, with no problems 
in his mouth but some problem with his tailbone.  Physical 
examination revealed no ulcers in the mouth.   The physician 
noted that the veteran did have erythema of the natal cleft 
but not active lichen planus.  From August 2001 to March 
2002, the lacy white striae of the mouth were noted, and 
intermittently, only mild gingival involvement and sacral 
involvement.  

In May 2003 erythema and scaling of the elbows and natal 
cleft were noted, in addition to the buccal mucosa 
involvement.  Protopic ointment was provided.  In August 2003 
marked erythema and scaling of the natal cleft was noted.  He 
complained of severe itching  Impression was lichen planus, 
continuing to flare.  He was given intramuscular Depo-Medrol, 
and a tapering course of Prednisone for 12 days.  

During a May 2003 VA examination the veteran complained of 
having a small rash on the sacral area, but no other lichen 
planus lesions.  He reported that he was using Dexamethasone 
suspension, and topical Temovate.  He stated that his mouth 
flares intermittently.  Physical examination revealed a 
papulosquamous violaceous plaque on the sacrum, and two small 
scaly areas on each elbow.  Examination of the mouth revealed 
white reticular streaks as well as some focal erosions and 
fissures.  A considerable portion of both buccal areas were 
involved with the lichen planus as well as many of the 
gingival areas.  The examiner diagnosed the veteran's mouth 
disability as consistent with severe oral lichen planus.  He 
went further to state that he condition causes considerable 
morbidity for the patient, which includes intermittent 
discomfort and difficulty eating.  The condition also causes 
other dental problems including gingivitis and bone loss.  
The examiner diagnosed the veteran's external skin condition 
as more suggestive of psoriasis. 

The most recent report by this physician was dated in 
November 2003.  During this visit, the veteran reported that 
his tailbone was not nearly as sore as it had been.  He also 
reported that his mouth is sore only from time to time, but 
that the lichen planus was spreading onto his arms.  Physical 
examination revealed lacy white striae of the bilateral 
aspects of the buccal mucosa of the lateral aspect of the 
tongue, and a bit onto the gutters of the mouth.  He also had 
polygonal purple papules of the bilateral wrists and forearm 
areas, as well as the natal cleft.  The impression was lichen 
planus, which continues to flare.  As treatment, he was to 
continue with Decadron solution (swish and spit), Elocon 
cream, and Bactrim.    


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

While the Board will consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and increase in 
disability rating is the issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The Board notes that subsequent to the initiation of the 
veteran's claim, the regulations pertaining to the evaluation 
of skin disorders were revised effective August 30, 2002.  
Schedule for Rating Disabilities; The Skin, 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. § 4.118 
(2004)).  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If application 
of the revised regulation results in a higher rating, the 
effective date for the higher disability rating can be no 
earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation.  VAOPGCPREC 3-
00.

Effective prior to August 30, 2002, 38 C.F.R. § 4.118, lichen 
planus as was rated analogous to dermatitis exfoliativa 
pursuant to Diagnostic Code 7817.  38 C.F.R. § 4.118, 
Diagnostic Code 7817 (1998).  Dermatitis exfoliativa was 
rated as for eczema pursuant to Diagnostic Code 7806.  
38 C.F.R. § 4.118, Note following Diagnostic Code 7819 
(1998).  

Diagnostic Code 7806 provided that slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area will be assigned a zero percent rating.  A 10 
percent rating was assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation requires exudation 
or constant itching, extensive lesions or marked 
disfigurement.  A 50 percent evaluation required ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118,  Diagnostic Code 7806 (1998).  

Under the criteria effective from August 30, 2002, lichen 
planus is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7822.  Papulosquamous disorders with more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, and; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period warrants a 
60 percent rating.  With 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period a 30 percent 
evaluation will be assigned.  With at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immuno-suppressive drugs required for a total duration 
of less than six weeks during the past 12-month period a 
10 percent rating will be assigned.  With less than 5 percent 
of the entire body or less than 5 percent of exposed areas 
affected, and; no more than topical therapy required during 
the past 12-month period a zero percent rating will be 
assigned.  effective as of August 30, 2002.

After consideration of the evidence, the Board finds that an 
increased rating of 10 percent is warranted.  Although the 
evidence reveals the condition was mild from the date of 
claim until the flare beginning in August 2003, the veteran 
continuously had lichen planus findings in the buccal mucosa, 
and was continuously treated with Decedron oral suspension.  
Resolving all doubt in favor of the veteran, the Board finds 
that this symptomatology more nearly approximates the 
criteria for a 10 percent rating under the old rating 
criteria.  See 38 C.F.R. § 4.7.  Additionally, under the 
revised criteria, the Board finds that the veteran required 
systemic steroid use for 12 days in August 2003, a criteria 
for a 10 percent rating.  Thus, the Board finds that a 10 
percent rating is warranted under both the old and new 
criteria.

The evidence does not warrant a rating in excess of 10 
percent, however.  Specifically, the evidence does not reveal 
exudation or constant itching, extensive lesions, or marked 
disfigurement to warrant the next higher rating of 30 percent 
under the old criteria.  Although severe itching was noted in 
August 2003, it had improved by November 2003.  See 
Francisco, supra.  Likewise, under the revised criteria the 
veteran is not entitled to an evaluation in excess of 10 
percent because the evidence does not show 20 to 40 percent 
of the entire body or 20 to 40 percent of the exposed areas 
are affected, or that systemic therapy or intensive light 
therapy has been required for a total duration of six weeks 
or more, but not constantly, during the past 12-month period.  
In this regard, the most recent evidence reveals that his 
tailbone had improved and that his mouth was only 
intermittently sore, but that he had some papules on his 
wrists and forearms.

In summary, the Board finds that the a 10 rating is 
warranted, and that the preponderance of the evidence is 
against a rating in excess of 10 for lichen planus.


ORDER

Entitlement to a 10 percent disability rating, but no more, 
for lichen planus is granted, subject to the laws and 
regulations governing the disbursement of VA benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


